Case 8:18-mc-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 1 of 26 Page|D 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISIoN 155 » ~ ` l f .1 if ;";12
AL JAZEERA AMERICA, LLC, Misc_ ease NO; S-,\% w\ c- 8'=¥ T 3 S` se 9
AL JAZEERA MEDIA NETWORK,
AL JAZEERA INTERNATIONAL (USA) INC., _
and DEBoRAH DAVIES CASE IN QTHER COURT'
Ryan W. szmerman, et al. v.
~ ~ Al Jazeera Amerz`ca LLC et al.
P tt ) ) a
e 1 loners’ ease Nos. 16-cv-00013 & 16-cv-
VS, 00014 (KBJ) (RMM) (D.D.C.)

DR. GEORGE RUCKER and REJUVENATE
YOU WELLNESS & ANTI-AGING CENTER

Respondents.

 

 

PETITIONERS’ MOTION TO SEAL PURSUANT TO
THE REVISED PROTECTIVE ORDER IN THE UNDERLYING ACTIONS

Pursuant to Local Rule l.09(b) of the U.S. District Court for the Middle District of Florida
and Paragraph 7 of the Revised Protective Order entered in the consolidated underlying actions,
styled as Ryan W. Zz‘mmerman, et al. v. Al Jazeera America, LLC, et al., Case No. l6-cv-00013
(KBJ) (RMM) (D.D.C.) (the “Underlying Actions”), Petitioners Al Jazeera America, LLC,
Al Jazeera Media Network, Al Jazeera International (USA), Inc., and Deborah Davies
(collectively, the “Al Jazeera Petitioners”), by and through undersigned counsel, hereby submit
this Motion to Seal the Motion to Compel Discovery from Dr. George “Bino” Rucker and
Rejuvenate You Wellness & Anti-Aging Center and Incorporated Memorandum of Law,
together with its supporting Declaration and Exhibits (collectively, the “Motion to Compel

Papers”), Which will be filed on October 12, 2018.

1730\$ 1

s‘»\'**°°

/

/€U”

Case 8:18-mC-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 2 of 26 Page|D 2

MEMORANDUM OF LAW

I. BACKGROUND AND DESCRIPTION OF THE PROPOSED SEALED
MATERIALS

This proceeding arises from subpoenas served on Dr. George “Bino” Rucker and the
Rejuvenate You Wellness & Anti-Aging Center (collectively, the “Dr. Rucker Respondents”)
in connection with the Underlying Actions pending in the U.S. District Court for the District of
Columbia. All discovery matters in the Underlying Actions have been referred to Magistrate
Judge Robin M. Meriweather, who on April 25, 2018 entered a Revised Protective Order
(see ECF No. lOl, which is also annexed to this Motion to Seal). Section 7 of the Revised
Protective Order in the Underlying Actions provides:

Filing of Confidential Information. This Order does not, by itself, authorize the
filing of any document under seal. Any party wishing to file a document
designated as Protected Material in connection with a motion, brief or other
submission to the Court must, consistent with LCvR 5.l(h), provisionally file the
document by electronic means in a manner authorized by the Clerk, accompanied
by a motion to seal the document designated as containing Confidential
Information or Highly Confidential Information. The sealing motion must be
filed before or simultaneously with the provisional filing of` the Confidential
Information or Highly Confidential Information and must be noticed for
presentment promptly thereafter. At the hearing on the sealing motion, the Party
that designated the document as containing Confidential Information or Protected
Health Information shall have the burden of demonstrating the need for sealing.

On October 12, 2018, the Al Jazeera Petitioners will file their Motion to Compel Papers
with this Court to request that the Dr. Rucker Respondents be ordered to complete their
discovery obligations. As part of the Motion to Compel papers, the Al Jazeera Petitioners must
refer to and attach as exhibits certain materials that the Plaintiff`s in the Underlying Actions,
Ryan Zimmerman and Ryan Howard (collectively, the “Plaintiff`s”) have designated as “Highly
l Confidential” and which are therefore subject to the Revised Protective Order. The Al Jazeera
Petitioners have requested that: (i) the Dr. Rucker Respondents sign acknowledgements to the
Revised Protective Order; and (ii) the Plaintiffs in turn consent to the sharing of designated

“Highly Confidential” materials With the Dr. Rucker Respondents.
2

Case 8:18-mC-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 3 of 26 Page|D 3

The Al Jazeera Petitioners disagree with the Plaintiffs’ designations_which have been
abused to conceal relationships and facts that expose the falsity of the Plaintif`fs’ allegations_
and have formally asked the Court in the Underlying Actions to remove them. But because that
Court has not yet ruled, the Al Jazeera Petitioners seek leave to file the Motion to Compel Papers
under seal here in a good faith effort to comply with their obligations under the Revised
Protective Order in the interim.

II. REQUESTED DURATION OF THE PROPOSED SEALING

The Al Jazeera Petitioners request that the proposed sealed materials (i.e., the Motion to
Compel Papers) remain sealed until further Order of this Court.

III. GOOD CAUSE EXISTS FOR THIS COURT TO SEAL, UNTIL FURTHER

ORDER OF THIS COURTa PENDING REVIEW BY THE U.S. DISTRICT
COURT FOR THE DISTRICT OF COLUMBIA

The Motion to Compel Papers will refer to and attach as exhibits certain materials that
the Plaintiffs in the Underlying Actions claim are “Highly Confidential” and subject to the
Revised Protective Order. Although the Al Jazeera Petitioners disagree with the Plaintiffs’
designations and view them as an improper attempt to conceal information, they nevertheless
seek leave to file the designated materials under seal pursuant to Local Rule l.09(b), in order to
allow Judge Meriweather to determine in the Underlying Actions whether such materials are
properly subject to the Revised Protective Order. The Al Jazeera Petitioners have requested that:
(i) the Dr. Rucker Respondents sign acknowledgements to the Revised Protective Order; and
(ii) the Plaintiffs in turn consent to the sharing of designated “Highly Confidential” materials

With the Dr. Rucker Respondents.

Case 8:18-mc-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 4 of 26 Page|D 4

CERTIFICATE OF GOOD FAITH CONFERENCE

Pursuant to Local Rule 3.01(g), the undersigned certifies that counsel for the Al Jazeera

Petitioners conferred with counsel for the Dr. Rucker Respondents on October ll, 2018

regarding the relief sought herein, and that counsel for the Dr. Rucker Respondents took no

position on the Motion to Seal.

WHEREFORE, the Al Jazeera Petitioners respectfully request that the Court enter an

Order granting: (i) this Motion to Seal, and allowing the Al Jazeera Petitioners to file the Motion

to Compel Papers under seal; and (ii) all other relief the Court deems necessary and proper.

Dated: October 12, 2018

Respectfully submitted.

s/ Amanda E. Reagan

Fredrick H.L. McClure

Florida Bar No. 147354

Amanda E. Reagan

Florida Bar No. 92520

DLA PIPER LLP (US)

3111 West Dr. Martin Luther King, Jr. Boulevard

Suite 300

Tampa, Florida 33607-6233

Phone: (813) 229-2111

Facsimile: (813) 229-1447

Email: fredrick.mcclure@dlapiper.corn
amv.reagan@dlapiper.com
sheila.hall@dlapiper.com

Rachel V. Stevens (pro hac vice pending)
DLA PIPER LLP (US)

1251 Avenue of the Americas

New York, NeW York 10020

Phone: (212) 335-4500

Facsimile: (512) 457-7001

Email: rachel.stevens@dlapiper.com

Counsel for Al Jazeera America, LLC,
Al Jazeera Medz'a Network, Al Jazeera International
(USA), Inc., and Deborah Davies

Case 8:18-mc-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 5 of 26 Page|D 5

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on October 12, 2018, I caused the foregoing documents to
be hand-filed with the Clerk of the Court. I also certify that redacted courtesy copies of the
foregoing documents are being served this day on counsel for Respondents Dr. George Rucker
and Rejuvenate You Wellness & Anti-Aging Center in an authorized manner and, furtherrnore,
that in the event such counsel refilses to or is unauthorized to accept service of` same, the
foregoing documents (in redacted forrn) shall also be promptly and directly served upon
Respondents Dr. George Rucker and Rejuvenate You Wellness & Anti-Aging Center in an
authorized manner. An amended certificate shall be filed with the Clerk of Court if appropriate

s/ Amanda E. ReaQan
Attorney

SERVICE LIST

Bryan C. Hannan

DANIELS & HANNAN ATTORNEYS AT LAW
11031 Gatewood Drive

Lakewood Ranch, FL 34211

Phone: (941) 932-8007

Facsimile: (941) 866-2689

Email: accident@dhlawfirm.org

Counsel for Dr. George Rucker and
Rejuvenate You Wellness & Anti-Aging Center

EAST\l61003l l3.l

Case 8:18-mC-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 6 of 26 Page|D 6
Case 1:16-cv-00013-KB.J-RMM Document 101 Filed 04/25/18 Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

RYAN W. ZIMMERMAN and RYAN JAMES
HOWARD,

Plaimiffs, NO. 16-cv-00013 (KBJ)

V.

AL JAZEERA AMERICA, LLC, AL JAZEERA
MEDIA NETWORK, AL JAZEERA
INTERNATIONAL (USA) INC., and DEBORAH
DAVIES,

Defendants.

 

 

REVISED PROTECTIVE ORDER

Plaintiffs Ryan W. Zimmerman and Ryan J. Howard (collectively, “Plaintiffs”) and
Defendants Al Jazeera America, LLC, Al Jazeera Media Network, Al Jazeera International
(USA) LLC, and Deborah Davies (collectively, “Defendants”) (together with Plaintiffs, the
“Parties”), by and through their respective counsel of record in the above-captioned consolidated
matter, hereby seek entry of this Confidentiality Order (“Order”) pursuant to Federal Rule of
Civil Procedure 26(c)(l):

1. Scope. All materials produced or adduced in the course of discovery, including
initial disclosures, responses to discovery requests and subpoenas, deposition testimony and
exhibits, and information derived directly therefrom (“Discovery Material,” defined herein infra
Section 2.c), shall be subject to this Order. This Order is subject to the Local Rules of this
District, the Federal Rules of Civil Procedure on matters of procedure and calculation of time

periods, the General Order and Guidelines for Cases Before Judge Ketanji Brown Jackson, and

Case 8:18-mc-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 7 of 26 Page|D 7
Case 1:16-cv-00013-KBJ-R|\/||\/| Document 101 Filed 04/25/18 Page 2 of 21

any other orders issued by the Court. The protections conferred by this Order apply with equal
force to those responding to third-party discovery.
2. Definitions.

a. Party. Any party to this action, including that party’s counsel,
consultants, and retained experts.

b. Non-Party. Any natural person, partnership, corporation, association, or
other legal entity not named as a Party to this action,

c. Discovery Material. All items or information regardless of the medium
or manner generated, stored or maintained (including, among other things, testimony, transcripts,
or tangible things) that are produced or generated in disclosures, responses to discovery
(including responses to third-party subpoenas) or other requests for documentation in this matter.

d. Confidential Information. As used in this Order, “Confidential
lnformation” means: (a) information protected from disclosure by statute to the extent such
information is not included in the definition of “ “Highly Confidential Information” as defined
infra Section 2.e of this Order; (b) information that reveals trade secrets; (c) research, technical,
commercial or financial information that the Party has maintained as confidential; (d) personal
identity information; (e) income tax returns (including attached schedules and forms), W-2 forms
and 1099 forrns; or (i) personnel or employment records of a person who is not a party to the

CaSC.

e. Highly Confidential Information. As used in this Order, “Highly

Confidential Information” shall mean any medical or psychiatric information concerning any

Case 8:18-mc-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 8 of 26 Page|D 8
Case 1:16-cv-00013-KBJ-RMM Document 101 Filed 04/25/18 Page 3 of 21

individual, including information that is defined as Protected Health Information by the Health
lnsurance Portability and Accountability Act of 1996 (“HIPAA”) and related regulations

f. Receiving Party. A Party or Non-Party that receives Discovery Material
from a Producing Party.

g. Producing Party. A Party or Non-Party that produces Discovery
Material in this case.

h. Designating Party. A Party or Non-Party that designates information or
items that it produces in disclosures or in responses to discovery or otherwise as “Confidential
Information” or “Highly Confidential Information.”

i. Protected Material. Any Discovery Material that is designated as
“Confidential Information” or “Highly Confidential Information.”

j. Expert. A person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or her/its counsel to serve as an expert
witness or as a consultant in this action. This definition includes a professional jury or trial
consultant or an investigator retained in connection with this litigation.

k. Outside Counsel. Attorneys, paralegals, and their staff who are
employed by or members of the law firms currently retained by the Parties to this action and all
independent companies or agencies that are directly engaged by Outside Counsel to perform
litigation support services under the supervision of such counsel whose duties and
responsibilities require access to Protected Material.

l. In-house Counsel. Attorneys who are employees of a Party whose duties

and responsibilities require access to Protected Material.

Case 8:18-mc-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 9 of 26 Page|D 9
Case 1:16-cv-00013-KB.J-Rl\/lM Document 101 Filed 04/25/18 Page 4 of 21

m. Professional Vendors. Persons or entities specifically engaged for the
limited purpose of providing electronic data support, providing translation services, processing
documents or reviewing documents.

3. Designating Protected Material.

a. Exercise of Restraint and Care in Designating Material for Protection.
A Designating Party may designate Protected Material only after review of the document by an
attorney who has in good faith determined that the document contains Confidential Inforrnation
or Highly Confidential Information.l A Designating Party must take care to limit any such
designation to the specific material that qualifies under the appropriate standards and must take
care to designate for protection only those parts of material, documents, items, or oral or written
communications that qualify so that other portions of the material, documents, items or
communications for which protection is not warranted are not swept unjustifiany within the
ambit of this Order. If it comes to a Designating Party’s attention that information or items that
it designated for protection do not qualify for protection at all or do not qualify for the level of
protection initially asserted, that Designating Party must promptly notify all other Parties that it
is withdrawing the mistaken designation

b. Timing of Designations. Except as otherwise provided in this Order, or
as otherwise stipulated or ordered, material that qualifies for protection under this Order must be
clearly designated before the material is disclosed or produced.

c. Designation of Protected Material.

 

l An attorney who reviews the documents and designates them as “CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER” and/or “HIGHLY CONFIDENTIAL-SUBJECT TO
PROTECTIVE ORDER” must be admitted to the Bar of at least one state but need not be
admitted to practice in the District of Columbia.

Case 8:18-mc-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 10 of 26 Page|D 10
Case 1:16-cv-00013-KBJ-R|\/|M Document 101 Filed 04/25/18 Page 5 of 21

l. Documents. Subject to the terms of the separately negotiated
protocol for the production of electronically stored information, a Party may designate a
document as containing “Confidential Information” for protection under this Order by placing or
affixing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the
document and on all copies in a manner that will not interfere with the legibility of the document.
As used in this Order, “copies” includes electronic images, duplicates, extracts, summaries or
descriptions that contain the Confidential Inforrnation. The marking “CONFIDENTIAL -
SUBJECT TO PROTECTlVE ORDER” shall be applied prior to or at the time the documents
are produced or disclosed. Applying the marking “CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER” to a document does not mean that the document has any status or
protection by statute or otherwise except to the extent and for the purposes of this Order. Any
copies that are made of any documents marked “CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER” shall also be so marked, except that indices, electronic databases or
lists of documents that do not contain substantial portions or images of the text of marked
documents and do not otherwise disclose the substance of the Confidential Information are not
required to be marked.

Subject to the terms of the separately negotiated protocol for the
production of electronically-stored information, a party may designate a document as containing
“I~Iighly Confidential Information” for protection under this Order by placing or affixing the
words “HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document
and on all copies in a manner that will not interfere with the legibility of the document. As used
in this Order, “copies” includes electronic images, duplicates, extracts, summaries or

descriptions that contain the Protected Health Inforrnation. The marking “HIGHLY

Case 8:18-mC-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 11 of 26 Page|D 11
Case 1:16-cv-00013-KBJ-Rl\/||\/| Document 101 Filed 04/25/18 Page 6 of 21

CONFIDENTIAL _ SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or at the
time the documents are produced or disclosed. Applying the marking “HIGHLY
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean that
the document has any status or protection by statute or otherwise except to the extent and for the
purposes of this Order. Any copies that are made of any documents marked “HIGHLY
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except
that indices, electronic databases or lists of documents that do not contain substantial portions or
images of the text of marked documents and do not otherwise disclose the substance of Highly
Confidential Inforrnation are not required to be marked,

2. Tangible Objects. Tangible objects may be designated as
containing Confidential Inforrnation or Highly Confidential Information by affixing to the object
or its container an appropriate label or tag bearing the appropriate designation.

3. Depositions. Unless all Parties agree on the record at the time the
deposition testimony is taken, all deposition testimony taken in this case shall be treated as
Highly Confidential lnformation for a period of ten (10) days after receipt of the deposition
transcript No later than the tenth day after receipt of the deposition transcript, a Party may serve
a Notice of Designation to all Parties of record as to specific portions of the testimony that are
designated “HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” thereafter
those portions identified in the Notice of Designation shall be protected under the terms of this
Order. If, at the completion of the tenth day after receipt of the deposition transcript, no Party
has served a Notice of Designation, the deposition testimony shall be treated as Confidential
Inforrnation for a period of twenty (20) days after receipt of the deposition transcript, No later

than the thirtieth day after receipt of the deposition transcript, a Party may serve a Notice of

Case 8:18-mc-00087-I\/|SS-SPF Document 1 Filed 10/12/18 Page 12 of 26 Page|D 12
Case 1:16-cv-00013-KBJ-R|\/||\/| Document 101 Filed 04/25/18 Page 7 of 21

Designation to all Parties of record as to specific portions of the testimony that are designated
“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER,” and thereafter those portions identified in the Notice of
Designation shall be protected under the terms of this Order. The failure to serve a timely Notice
of Designation shall waive any designation of testimony taken in that deposition as Confidential
Information unless (a) the Parties agree to a different time for serving a Notice of Designation or
(b) the Party seeking a late designation seeks and obtains relief from the deadline from the Court.

4. Permitted Redactions. The Parties agree to only redact from Discovery Material
information that (i) is covered by an appropriate claim of privilege or (ii) is required or permitted
to be redacted or withheld pursuant to federal or state statute and regulations, including any
names, street addresses, and other identifying information pertaining to individuals or entities
whose names and other identifying information are protected from disclosure by HIPAA
regulations codified primarily at Sections 18, 26, and 42 of the United States Code, and the
Standards for Privacy of Individually Identifiable Health Information, codified at 45 C.F.R. §§
160 and 164. Redactions for relevancy are not permitted.

5. Access to and Use of Protected Material.

a. General Protections. Protected Material shall not be used or disclosed
by the Parties, counsel for the Parties or any other persons identified in subparagraph (b) for any
purpose whatsoever other than to prepare for and to conduct discovery and trial in this action,
including any appeal thereof.

b. Persons to Whom Confidential Information May Be Disclosed. . The
Parties and counsel for the Parties shall not disclose or permit the disclosure of or use of any

Confidential Inforrnation to any third person or entity except as set forth in subparagraphs (l)-

Case 8:18-mC-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 13 of 26 Page|D 13
Case 1:16-cv-00013-KBJ-R|\/|M Document 101 Filed 04/25/18 Page 8 of 21

(10). Subject to these requirements, the following categories of persons may be allowed to
review Confidential Information:

l. Outside Counsel;

2. Parties. Individual Parties and current employees of a Party, including In-
House Counsel, but only to the extent counsel determines in good faith that the employee’s
assistance is reasonably necessary to the conduct of the litigation in which the information is
disclosed;

3. Authors and Recipients. The author or recipient of a document
containing the Confidential Information;

4. The Court and Its Personnel. Court staff, as well as the trier of fact;

l 5. Court Reporters and Recorders. Court reporters and recorders
engaged for depositions;

6. Professional Vendors. Provided such persons have completed the
certification contained in Attachment A, Acknowledgment and Agreement to Be Bound;

7. Experts. Provided such persons have completed the certification
contained in Attachment A, Acknowledgment and Agreement to Be Bound;

8. Witnesses at Depositions and Trial. During their depositions and at
trial, witnesses in this action to whom disclosure is reasonably necessary. Witnesses shall not
retain a copy of documents containing Confidential Information, except witnesses, upon written
request, may receive a copy of all exhibits marked at their depositions in connection with review
of the transcripts and only after such persons have completed the certification contained in
Attachment A, Acknowledgment and Agreement to Be Bound. If Confidential Inforrnation is

provided to a deponent in connection with his or her review of the deposition transcript, notice

Case 8:18-mC-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 14 of 26 Page|D 14
Case 1:16-cv-00013-KBJ-Rl\/||\/| Document 101 Filed 04/25/18 Page 9 of 21

shall be provided to opposing counsel in advance of the disclosure of such information Pages of
transcribed deposition testimony or exhibits to depositions that are designated as containing
Protected Material pursuant to the process set out in this Order must be separately bound by the
court reporter and may not be disclosed to anyone except as permitted under this Order;

9. Insurers. lnsurance businesses that may be liable to satisfy all or part of a
possible judgment in this action or to indemnify or reimburse for payments made to satisfy any
judgment in this action, and counsel for such insurance businesses, but only after such persons
have completed the certification contained in Attachment A, Acknowledgement and Agreement
to Be Bound; and

lO. Others by Consent. Other persons only by written consent of the

producing Party or upon order of the Court and on such conditions as may be agreed or ordered,
including the completion of the certification contained in Attachment A, Acknowledgment and
Agreement to Be Bound.

c. Persons to Whom “Highly Confidential Information” May Be
Disclosed. The Parties and counsel for the Parties shall not disclose or permit the disclosure or
use of any Highly Confidential Information to any third person or entity except as set forth in
subparagraphs (l)-(8). Subject to these requirements, the following categories of persons may be
allowed to review Highly Confidential Information

l. Outside Counsel;

2. In-house Counsel;

3. Authors and Recipients. The author or recipient of a document
containing the Highly Confidential Information;

4. The Court and Its Personnel. Court staff, as well as the trier of fact;

Case 8:18-mc-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 15 of 26 Page|D 15
Case 1:16-cv-00013-KB.J-RMM Document 101 Filed 04/25/18 Page 10 of 21

5. Court Reporters and Recorders. Court reporters and recorders
engaged for depositions;

6. Professional Vendors. Provided such persons have completed the
certification contained in Attachment A, Acknowledgment and Agreement to Be Bound;

7. Experts. Provided such persons have completed the certification
contained in Attachment A, Acknowledgment and Agreement to Be Bound; and

8. Others by Consent. Other persons only by written consent of the
producing party or upon order of the Court and on such conditions as may be agreed or ordered,
including the completion of the certification contained in Attachment A, Acknowledgment and
Agreement to Be Bound.

d. Control of Documents. Counsel for the Parties shall make reasonable
efforts to prevent unauthorized or inadvertent disclosure of Protected Material. Counsel shall
maintain the originals of the forms signed by persons acknowledging their obligations under this
Order for a period of three years after the termination of the case.

e. Party’s Own Use of Protected Materials. Nothing in this Order shall be
deemed to restrict in any way any producing Party with respect to the use of its own Protected
Material.

6. Inadvertent Failure t0 Designate. An inadvertent failure to designate a
document as containing Confidential Information or Highly Confidential Information does not,
standing alone, waive the right to so designate the document; provided, however, that a failure to
serve a timely Notice of Designation of deposition testimony as required by this Order, even if
inadvertent, waives any protection for deposition testimony, unless otherwise agreed to by the

Parties or ordered by the Court. Upon discovery of the inadvertent failure to designate, a

10

Case 8:18-mC-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 16 of 26 Page|D 16
Case 1:16-cv-00013-KBJ-Rl\/||\/| Document 101 Filed 04/25/18 Page 11 of 21

designating Party must timely advise the Receiving Party of the fact that the information should
have been designated and may retroactively designate the material by notice in writing by Bates
number or such other means that will allow for the identification of such documents. If a Party
designates a document as containing Confidential Inforrnation or Highly Confidential
Information after it was initially produced, the Receiving Party, on notification of the
designation, must make a reasonable effort to assure that the document is treated in accordance
with the provisions of this Order. No Party shall be found to have violated this Order for failing
to maintain the confidentiality of material during a time when that material has not been
designated as containing Confidential Inforrnation or Highly Confidential Information, even
where the failure to so designate was inadvertent and where the material is subsequently
designated as containing Confidential Information or Highly Confidential Inforrnation.

Should the Parties disagree as to the appropriate designation of material that was
inadvertently not designated, the designating Party’s proposed designation shall be maintained
until the Parties reach an agreement on the appropriate designation, or until the Court assigns a
designation

7. Filing of Confidential Information, This Order does not, by itself, authorize
the filing of any document under seal. Any party wishing to file a document designated as
Protected Material in connection with a motion, brief or other submission to the Court must,
consistent with LCvR 5.l(h), provisionally file the document by electronic means in a manner
authorized by the Clerk, accompanied by a motion to seal the document designated as containing
Confidential Information or Highly Confidential Inforrnation. The sealing motion must be filed
before or simultaneously with the provisional filing of the Confidential Information or Highly

Confidential Inforrnation and must be noticed for presentment promptly thereafter. At the

ll

Case 8:18-mC-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 17 of 26 Page|D 17
Case 1:16-cv-00013-KBJ-Rl\/|M Document 101 Filed 04/25/18 Page 12 of 21

hearing on the sealing motion, the Party that designated the document as containing Confidential
Information or Protected Health Information shall have the burden of demonstrating the need for
sealing.
8. Challenging Designations. Any Party may challenge the designation of

Protected Material, pursuant to the following procedures:

a. Meet and Confer. A Party challenging the designation of Confidential
Inforrnation or Highly Confidential Infonnation must do so in writing and in good faith and must
begin the process by conferring directly with counsel for the Designating Party, In conferring,
the challenging Party must explain the basis for its belief that the confidentiality designation was
not proper and must give the Designating Party an opportunity to review the designated material,
to reconsider the designation, and, if no change in designation is offered, to explain the basis for
the designation The designating Party must respond to the challenge within ten (10) business
days of receiving written notice described above.

b. J udicial Intervention. If the dispute cannot be resolved within the ten
(10) business days of the written notice described above, a Party may challenge a confidentiality
designation, after conferring in good faith as required by Fed. R. Civ. P. 26(f) and LCvR 7(m),
by arranging a joint call with chambers to schedule a telephone conference with the Court
pursuant to Guideline 4(b) of the Court’s Appendix to General Order and Guidelines for Civil
Cases. With the Court’s permission following the telephone conference, the Party challenging
the confidentiality designation may file and serve a motion that identifies the challenged material
and sets forth in detail the basis for the challenge. Any such motion must be filed in accordance
with Paragraph 9 of this Order. The burden of persuasion in any such challenge proceeding shall

be on the Designating Party, Until the Court (or a Magistrate Judge to whom the Court refers the

12

Case 8:18-mc-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 18 of 26 Page|D 18
Case 1:16-cv-00013~KBJ-R|\/|M Document 101 Filed 04/25/18 Page 13 of 21

motion pursuant to Guideline 4(b)) rules on the challenge, all Parties shall continue to treat the
materials designated as containing Confidential Information or Highly Confidential Information
under the terms of this Order.

9. Action by the Court. Nothing in this Order or any action or agreement of a
Party under this Order shall be construed to limit the Court’s power to make orders concerning
the disclosure of documents produced in discovery or at trial.

10. Use of Protected Material at Trial. Nothing in this Order shall be construed to
affect the admissibility of any document, material or information at any trial or hearing. A Party
that intends to present or that anticipates that another Party may present Protected Material, at a
hearing or trial shall bring that issue to the Court’s and Parties’ attention by motion or in a
pretrial memorandum without disclosing the Protected Material. The Court may thereafter make
such orders as are necessary to govern the use of such documents or information at trial. Nothing
in this Order shall be deemed a waiver of any Party’s right to use and review its own documents
and its own Protected Material at trial or otherwise, in its sole and complete discretion

11. Protected Material Subpoenaed or Ordered Produced in Other Litigation.

a. If a Receiving Party is served with a subpoena or an order issued in other
litigation that would compel disclosure of any material or document designated in this action as
Confidential Information or Highly Confidential Information, the Receiving Party must so notify
the Designating Party, in writing, immediately and in no event more than five (5) court days after
receiving the subpoena or order. Such notification must include a copy of the subpoena or court
order.

b. The Receiving Party also must immediately inform in writing the Party

who caused the subpoena or order to issue in the other litigation that some or all of the material

13

Case 8:18-mc-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 19 of 26 Page|D 19
Case 1:16-cv-00013-KB.J-R|\/||\/| Document 101 Filed 04/25/18 Page 14 of 21

covered by the subpoena or order is the subject of this Order. In addition, the Receiving Party
must deliver a copy of this Order promptly to the party in the other action that caused the
subpoena to issue.

c. The purpose of imposing these duties is to alert the interested persons to
the existence of this Order and to afford the Designating Party in this case an opportunity to try to
protect its Confidential Information or Highly Confidential Information in the court from which
the subpoena or order issued. The Designating Party shall bear the burden and the expense of
seeking protection in that court of its Confidential Inforrnation or Highly Confidential
Inforrnation and nothing in these provisions should be construed as authorizing or encouraging a
Receiving Party in this action to disobey a lawful directive from another court. The obligations
set forth in this paragraph remain in effect while the Party has in its possession, custody or
control Confidential Information or Highly Confidential Information by the other party to this
case.

12. Challenges by Members of the Public to Sealing Orders. An interested
member of the public has a right to challenge the sealing of particular documents that have been
filed under seal, and the Party asserting confidentiality will have the burden of demonstrating the
propriety of filing under seal.

13. Obligations on Conclusion of Litigation.

a. Unless otherwise agreed or ordered, this Order shall remain in force after
dismissal or entry of final judgment not subject to further appeal.

b. Unless otherwise ordered or agreed to in writing by the producing party,
within sixty (60) days after the final termination of this litigation by settlement or exhaustion of

all appeals all parties in receipt of Protected Material shall use reasonable efforts to either return

14

Case 8:18-mC-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 20 of 26 Page|D 20
Case 1:16-cv-00013-KBJ-Rl\/|M Document 101 Filed 04/25/18 Page 15 of 21

such materials and copies thereof to the producing party or destroy such Protected Material and
certify that fact. The Receiving Party’s reasonable efforts shall not require the return or
destruction of Protected Material that (i) is stored on backup storage media made in accordance
with regular data backup procedures for disaster recovery purposes, (ii) is located in counsel’s
email archive system or archived electronic files of departed employees, or in counsel’s
document management system, or (iii) is subject to legal hold obligations. Backup storage media
will not be restored for purposes of returning or certifying destruction of Protected Material, but
such retained information shall continue to be treated in accordance with the Order. Counsel for
the Parties shall be entitled to retain copies of court papers (and exhibits thereto),
correspondence, pleadings, deposition and trial transcripts (and exhibits thereto), expert reports
and attorney work product that contain or refer to Protected Material, provided that such counsel
and employees of such counsel shall not disclose such Protected Material, except pursuant to
court order. Nothing shall be interpreted in a manner that would violate any applicable canons of
ethics or codes of professional responsibility.

c. Deletion of Documents Filed under Seal from ECF System. Filings
under seal shall be deleted from the ECF system only upon order of the Court.

14. Order Subject to Modification. Nothing in this Order abridges the right of
any Party or Non-Party with standing to seek its modification by the Court in the future. Each
Party expressly acknowledges that such modifications may be necessary. Furth'er, each Party
expressly acknowledges that written modifications to this Order approved by the Parties and the
Court may be necessary as the case goes forward.

15. No Prior J udicial Determination. This Order is entered based on the

representations and agreements of the Parties and for the purpose of facilitating discovery.

15

Case 8:18-mc-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 21 of 26 Page|D 21
Case 1:16-cV-00013-KB.J-R|\/||\/| Document 101 Filed 04/25/18 Page 16 of 21

Nothing herein shall be construed or presented as a judicial determination that any document or
material designated as containing Confidential Information or Highly Confidential Information
by counsel or the parties is entitled to protection under Rule 26(c) of the Federal Rules of Civil
Procedure or otherwise until such time as the Court may rule on a specific document or issue.

16. Effective Without Court Order. The Parties agree to be bound by this Order
pending the entry of this Order by the Court, and any violation of this Order’s terms shall be
subject to the same sanctions and penalties as if this Order had been entered by the Court.

17. Requirement for a Privilege Log. There is no duty to produce privileged
documents or information For any document the producing Party designates_in whole or
part-as subject to a claim of privilege, immunity or work-product protection that is responsive
to a valid Document Request the producing Party shall supply a privilege log on before the dates
identified in the operative Scheduling Order. The privilege log shall identify documents or
information and the basis for any disputed claim of privilege in a manner that, without revealing
information itself privileged or protected, will enable the other Parties to assess the applicability
of the privilege or protection No Party need list on a privilege log documents generated after the
filing of Plaintiffs’ initial complaints, unless such documents fall within the scope of agreed or
Court-ordered discovery.

18. Challenges to Privilege. After the receipt of a privilege log, any Party may
dispute a claim of privilege, however, prior to any submission to the Court for an in camera
review, the Party disputing a claim of privilege shall provide in writing the identification of the
documents for which it questions the claim of privilege and the reasons (including legal support)
for its assertion that the documents are not privileged. Within seven (7) business days of

receiving notice of the dispute, the Party seeking to support the claim of privilege shall provide a

16

Case 8:18-mC-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 22 of 26 Page|D 22
Case 1:16-cv-00013-KBJ-RMM Document 101 Filed 04/25/18 Page 17 of 21

written response supporting the claim of privilege (including legal support). The Parties will
then meet and confer in good faith as to the claims of privilege, If agreement cannot be met after
fifteen (15) days from the written notice described above, any party may thereafter submit the
disputed material under seal to the Court for a determination as to privilege in accordance with
the local rules of the Court.

19. Inadvertent Production of Privileged Documents. If information that is
subject to a claim of attorney-client privilege, attorney work product, or any other applicable
privilege or immunity from production is inadvertently disclosed in discovery, such inadvertent
production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any
claim of attorney-client privilege, attorney work product, or any other applicable privilege or
immunity from production

20. Challenges to Inadvertent Production of Privileged Material. If a Party
inadvertently or unintentionally produces any document(s) or information the producing Party d
determines was entitled to a claim of privilege or immunity from discovery (including but not
limited to attorney-client privilege, work product immunity, and immunities created by federal or
state statute or regulation), the producing Party shall, within five (5) business days of discovering
the inadvertent production, give notice to the Receiving Party in writing of the producing Party’s
claim of privilege or immunity from discovery, The Receiving Party shall immediately return

the original and all copies in its possession of the restricted materials to the producing Party.

17

Case 8:18-mC-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 23 of 26 Page|D 23
Case 1:16-cv-00013-KBJ-RMM Document 101 Filed 04/25/18 Page 18 of 21

Inadvertent or unintentional production may not be deemed a waiver in whole or in part
of the producing Party’s claim of privilege or immunity from discovery either as to specific
documents and information disclosed or on the same or related subject matter based on the facts
constituting the inadvertent production This provision is, and shall be construed as, an Order
under Rule 502(d) of the Federal Rules of Evidence. Accordingly, as is explicitly set forth in
Rule 502(d), a Party’s production of documents, whether inadvertent or intentional, is not a
waiver of any privilege or protection “in any other federal or state proceeding.” Fed. R. Evid.
502(d), The fact of the inadvertent production itself cannot be the basis for a motion to compel.
In the event the Parties disagree over any claim of privilege or immunity from discovery, the
Receiving Party may move to compel the production following a conference between the Parties.

21. Persons Bound. This Order shall take effect when entered and shall be binding
upon all counsel of record and their law firms, the Parties, and persons made subject to this Order
by its terms.

22. Designations by Non-Parties. Non-Parties to the litigation may designate
documents containing Confidential lnformation or Highly Confidential Information for
protection under this Order. Such information produced by non-parties in connection with this
litigation is protected by the remedies and relief provided by this Order. Nothing in these
provisions should be construed as prohibiting a non-party from seeking additional protections

23. Publicly Available Inforrnation. Nothing in this Order shall preclude the
disclosure by any Party of publicly available documents or information

24. Third-Party Disclosure. Nothing in this Order shall in any way require any

Receiving Party to indemnify or hold harmless the producing Party for the disclosure of

18

Case 8:18-mc-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 24 of 26 Page|D 24
Case 1:16-cv-00013-KBJ-R|\/|M Document 101 Filed 04/25/18 Page 19 of 21

Confidential Inforrnation or Highly Confidential Information, materials or documents by a third-

parry.

Digita||y signed by Robin M.
Meriweather

Date: 2018.04.25 18:58:16
-04'00'

So Ordered.

 

Dated: Apri125, 2018

 

ROBIN M. MERIWEATHER
U.S. Magistrate Judge

19

Case 8:18-mc-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 25 of 26 Page|D 25
Case 1:16-cv-00013-KBJ-R|\/|l\/| Document 101 Filed 04/25/18 Page 20 of 21

ATTACHMENT A

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

RYAN W. ZIMMERMAN and RYAN JAMES
HOWARD,

Plaintiffs,
v.
AL JAZEERA AMERICA, LLC, AL JAZEERA
MEDIA NETWORK, AL JAZEERA
INTERNATIONAL (USA) INC., and DEBORAH
DAVIES,

Defendants.

 

 

No. 16-cv-00013 (KBJ)

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to thejurisdiction of the

United States District Court for the District of Columbia in matters relating to the Confidentiality

Order and understands that the terms of the Confidentiality Order obligate him/her to use

materials designated as Confidential Information or in accordance with the Order solely for the

purposes of the above-captioned action and to not disclose any such Confidential Inforrnation or

information designated to any other person, firm or concern

The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.

Name:

 

Job Title:

 

Employer:

 

20

Case 8:18-mc-OOO87-I\/|SS-SPF Document 1 Filed 10/12/18 Page 26 of 26 Page|D 26
Case 1:16-cv-00013-KBJ-R|V||\/| Document 101 Filed 04/25/18 Page 21 of_ 21

Business Address:
Date:
Signature:

 

 

 

21

